Order, Supreme Court, New York County (Deborah A. Kaplan, J.), entered September 11, 2007, which, to the extent appealed from, denied defendant’s motion to compel a neurological examination of plaintiff Adama Njie, and for disclosure of his tax records, reversed, on the law and the facts, without costs, and Mr. Njie instructed to disclose his federal income tax returns and to appear for the requested neurological examination.
Plaintiffs’ bill of particulars states that as a result of the subject accident plaintiff Adama Njie was “incapacitated from his employment” for five months. Njie provided a written authorization for defendant’s review of his employment records to substantiate this fact, but his former employer is no longer in business and its records have not been made available to the defense. Plaintiff also agreed to give authorization for his tax *532records, in a “so ordered” stipulation to that effect in open court on August 7, 2006. Under the circumstances, defendant should be allowed access to plaintiffs tax records to substantiate plaintiffs alleged incapacity.
Plaintiff Njie should also be directed to submit to the requested neurological examination. CPLR 3101 (a) requires the “full disclosure of all matters material and necessary in the prosecution or defense of an action.” While this plaintiff has submitted an affidavit stating that he is not asserting any specific claim for neurological injury, the record contains evidence that some of the injuries alleged by Njie, though not termed “neurological,” may have a neurological etiology (CPLR 3121; see Nappi v North Shore Univ. Hosp., 31 AD3d 509 [2006]). Thus, the results of a neurological examination will likely provide information relevant to issues in controversy at trial. Concur—Gonzalez, PJ., Sweeny, McGuire and DeGrasse, JJ.